exhibit102image1.gif [exhibit102image1.gif]








2911 Zanker Road
San Jose, CA 95134 USA


March 19, 2018




Mr. Yang Chiah Yee




Dear Yang Chiah,


On behalf of NeoPhotonics Corporation, I am pleased to extend this offer of
employment on the terms outlined below.


Should you accept this offer, you will serve in a full time capacity as Senior
Vice President, Global Sales, reporting to Tim Jenks, CEO.


Your salary will be $325,000 annually, less payroll deductions and withholdings.
You will be paid bi-weekly, and you will be eligible for the following standard
Company benefits: medical, dental and vision insurance, short and long-term
disability, business travel and life insurance coverage, flexible spending
accounts, 401(k) plan participation, ESPP participation, paid personal time off
and holidays. The Company’s benefits are described in our Employee Handbook and
the applicable Summary Plan Descriptions, which are available for your review.
The Company reserves the right to change compensation and benefits in its sole
discretion.


You will be eligible to participate in the Company Variable Pay (Annual Bonus)
program with a target bonus for on-target achievement of 60% base salary (pro
rated for 2018 based on the portion of the year in which you are employed). The
bonus pool is generated by company performance against targets set by the Board
or its compensation committee and is paid at the discretion of the Board or the
committee. The Company reserves the right to change compensation and benefits in
its sole discretion.


Subject to Board of Directors approval, we are pleased to offer you an equity
award with a total value of $1,000,000, made up of 33% options and 67% RSUs. The
actual number of Options and RSUs awarded will be determined by the price of
NeoPhotonics stock (NPTN) on the date of approval: that is, value of award/stock
price = number of Options/RSUs based on the stated mix of 33%/67%. We expect
that the date of approval will be your start date. The grants will be governed
by the terms and conditions of the Company’s 2011 Inducement Plan and grant
notice and agreements to be issued to you. The Option grant shall be subject to
four-year vesting schedule, with one quarter (1/4) of the shares subject to the
Option vesting after you have completed one year of continuous service with the
Company, and one-forty-eighth (1/48th) of the shares vesting for each full month
of your continuous employment service thereafter. The RSU grant will vest in
equal annual installments over 4 years on each year anniversary of the Vesting
Commencement Date, so long as you remain an employee of or consultant to the
Company (or qualifying subsidiary).








You will also be entitled to enter into the Company’s form Retention Agreement
attached hereto, which will provide you with certain benefits in connection with
an involuntary termination or a change in control of the Company under certain
circumstances.


As a NeoPhotonics employee, you will be expected to abide by all Company rules
and regulations, acknowledge in writing that you have read the Company’s
Employee Handbook, and sign and comply with the attached Confidentiality and
Inventions Assignment Agreement which prohibits unauthorized use or disclosure
of the Company’s proprietary information.


In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. By signing this letter, you are
confirming that you can perform your NeoPhotonics job duties within the
guidelines just described. You must also agree that you will not bring onto
Company premises any unpublished documents or property belonging to any former
employer or other person to whom you have an obligation of confidentiality.


You may terminate your employment with NeoPhotonics at any time and for any
reason whatsoever simply by notifying the Company. Likewise, NeoPhotonics may
terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice. This at-will employment relationship cannot be
changed except in a writing signed by a duly authorized Company officer.


This letter, together with the Retention Agreement and the Confidentiality and
Inventions Assignment Agreement, forms the complete and exclusive statement of
your employment agreement with NeoPhotonics. It supersedes any other agreements
or promises made to you by anyone, whether oral or written. Changes in your
employment terms, other than those changes expressly reserved to the Company’s
discretion in this letter, require a written modification signed by a duly
authorized officer of NeoPhotonics. As required by law, this offer is subject to
satisfactory proof of your right to work in the United States. This offer is
also conditional upon meeting U.S. export control requirements required for the
position.


Yang Chiah we are very excited about the prospect of you joining the
NeoPhotonics team. We believe that NeoPhotonics offers its employees a unique,
challenging and rewarding opportunity for personal, intellectual and
professional growth.


Please sign and date this letter and return it to me by March 21, 2018 if you
wish to accept employment at NeoPhotonics under the terms described above. If
you accept our offer, we would like you to start on or around March 22, 2018. We
look forward to your favorable reply and to a productive and enjoyable work
relationship.




Yours very sincerely,


NEOPHOTONICS CORPORATION


/S/


Karen Drosky
Vice President, Human Resources




Attachment: Employee Confidentiality and Inventions Assignment Agreement
Attachment: Retention Agreement


EMPLOYMENT OFFER ACCEPTED:


         BY: _______/S/_________________
         NAME: YANG CHIAH YEE


          March 19, 2018_________________
                              Date
                    
       





Page 1 of 1

